F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         OCT 17 2001
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


 JAMES EUGENE PUNCHES,

             Petitioner-Appellant,
                                                       No. 01-8038
 v.                                               (D.C. No. 99-CV-62-B)
                                                      (D. Wyoming)
 GARY STARBUCK, Wyoming
 Department of Corrections Honor
 Farm Superintendent, in his official
 capacity; and ATTORNEY GENERAL
 OF THE STATE OF WYOMING,

             Respondents-Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      The underlying petition for habeas corpus from a state conviction was filed

four days after the expiration of the statute of limitations established by the

AEDPA. The trial court carefully reviewed the procedural sequence as it applied

the AEDPA to the facts of this case. With a well-reasoned opinion, it dismissed

the petition as time-barred. The trial court denied a certificate of appealability.

      Petitioner has requested a certificate of appealability from this court.

Appeal is not warranted when the district court correctly invokes a procedural bar

to deny a habeas petition because “a reasonable jurist could not conclude either

that the district court erred in dismissing the petition or that the petitioner should

be allowed to proceed further.” Slack v. McDaniel, ___ U.S. ___, 120 S. Ct.

1595, 1604 (2000). In this case, the correctness of the trial court’s determination

is not debatable among jurists of reason.

      The petition for a certificate of appealability is DENIED, and the appeal is

DISMISSED.

                                                  Entered for the Court



                                                  Monroe G. McKay
                                                  Circuit Judge




                                            -2-